                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     VIOLETA VILLANUEVA,                                 Case No. 18-cv-07094-KAW
                                   8                    Plaintiff,
                                                                                             ORDER GRANTING MOTION TO
                                   9             v.                                          DISMISS
                                  10     WELLS FARGO BANK, N.A.,                             Re: Dkt. No. 7
                                  11                    Defendant.

                                  12
Northern District of California
 United States District Court




                                  13          On March 29, 2018, Plaintiff Violeta Villanueva filed the instant suit against Defendant
                                  14   Wells Fargo Bank, N.A., bringing a single cause of action for breach of contract. (Compl., Dkt.
                                  15   No. 1-1.) Plaintiff's alleges that in 2011, Plaintiff entered into a written agreement with
                                  16   Defendant, the "Home Affordable Modification Program Agreement (HAMP) to refinance the
                                  17   first mortgage on [her] property located at 157 Valleyview Way, South San Francisco, CA 94080
                                  18   in Loan No. 512-45997202." (Compl. at 3.) On March 29, 2014, Defendant "denied the
                                  19   application for invalid reasons," causing Plaintiff to suffer "denial of credit in the amount of
                                  20   $600,000.00 and the loss of interest." (Id.)
                                  21          Defendant then removed the case to federal court. (Not. of Removal, Dkt. No. 1.) On
                                  22   November 28, 2018, Defendant filed a motion to dismiss the complaint. (Def.'s Mot. to Dismiss,
                                  23   Dkt. No. 7.) Plaintiff's opposition was due on December 12, 2018; Plaintiff, however, did not file
                                  24   an opposition. On December 20, 2018, the Court issued an order to show cause, ordering Plaintiff
                                  25   to show why Defendant's motion should not be granted as unopposed by filing an opposition to
                                  26   Defendant's motion to dismiss and explaining why Plaintiff did not file a timely response. (Dkt.
                                  27   No. 11 at 1.) The Court warned that failure to complete both tasks by December 28, 2018 could
                                  28   result in the Court granting Defendant's motion pursuant to Paragraph 22 of the undersigned's
                                   1   standing order, which states: "[t]he failure of the opposing party to file a memorandum of points

                                   2   and authorities in opposition to any motion shall constitute consent to the granting of the motion."

                                   3   (Id.) As of the date of this order, Plaintiff has not filed her opposition or response to the Court's

                                   4   order to show cause.

                                   5           The Court deems this matter suitable for disposition without hearing pursuant to Civil

                                   6   Local Rule 7-1(b) and VACATES the hearing set for January 31, 2019. As Plaintiff has failed to

                                   7   file an opposition, the Court GRANTS Defendant's motion to dismiss as unopposed.

                                   8           Moreover, having reviewed Plaintiff's complaint, the Court finds that on the merits,

                                   9   Plaintiff fails to allege "sufficient factual matter to state a facially plausible claim to relief" in her

                                  10   complaint. Shroyer v. New Cingular Wireless Servs., Inc., 622 F.3d 1035, 1041 (9th Cir. 2010)

                                  11   (citing Ashcroft v. Iqbal, 556 U.S. 662, 677-78 (2009). Plaintiff does not provide any information

                                  12   about the terms of the contract at issue, what term Defendant allegedly breached, and why
Northern District of California
 United States District Court




                                  13   Defendant's alleged breach was a violation of specific terms. It is also not clear if this case may

                                  14   proceed without co-trustee Charlie P. Villanueva, as the property at issue was held under a trust in

                                  15   which Plaintiff was a co-trustee. See Cal. Prob. Code § 15620 ("Unless otherwise provided in the

                                  16   trust instrument, a power vested in two or more trustees may only be exercised by their unanimous

                                  17   action"); Swinden v. Vanguard Grp., Inc., Case No. 09-cv-3816-SI, 2009 U.S. Dist. LEXIS 97632,

                                  18   at *5 (N.D. Cal. Oct. 21, 2009) ("California courts do not appear to have addressed whether one of

                                  19   two co-trustees may unilaterally sue a third party to recover money for breach of contract . . . . The

                                  20   Court observes, however, that the Restatement of Trusts provides that if one trustee refuses to

                                  21   concur in the exercise of a trust power, the court may permit the remaining trust to act unilaterally

                                  22   if it appears to be for the best interest of the trust that there should be an exercise of the power. In

                                  23   the current complaint, plaintiff has not pled facts that might support application of this theory.")

                                  24   (internal quotation and citation omitted).

                                  25   ///

                                  26   ///

                                  27   ///

                                  28   ///
                                                                                            2
                                   1          It does not, however, appear from the face of the complaint that amendment would be

                                   2   futile. Plaintiff has thirty days from the date of this order to file an amended complaint which

                                   3   addresses the deficiencies identified in this order.

                                   4          IT IS SO ORDERED.

                                   5   Dated: January 10, 2019
                                                                                              __________________________________
                                   6                                                          KANDIS A. WESTMORE
                                   7                                                          United States Magistrate Judge

                                   8

                                   9

                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                          3
